TRAXLER, Chief Judge,
concurring in part and dissenting in part:
The majority affirms both fines imposed in this case. I agree that the fine imposed on the eleven appellants other than Appellant # 10 should be affirmed, and I therefore concur in Parts II, III, and V (except for the last sentence) of the majority opinion.
The issue I raise is this. When an aggrieved party claims that evidence it has been subpoenaed to produce before a grand jury is inadmissible because the subpoena is fruit of illegal electronic surveillance, 18 U.S.C.A. § 3504(a)(1) (West 2000) requires the government to affirm or deny that such unlawful surveillance occurred. To serve its purpose, § 3504(a)(1) requires an answer that is “factual, unambiguous, [and] unequivocal,” United States v. Apple, 915 F.2d 899, 911 (4th Cir.1990). Thus, in my view, when the government refuses to deny the illegal surveillance or provides an answer that is evasive, the aggrieved party has just cause to refuse to comply with the subpoena. I believe that the district court erred in ruling otherwise in this case and in holding Appellant # 10 in contempt. Because I would vacate the fine imposed on Appellant # 10 on that basis, I respectfully dissent in part.
I.
A.
More than forty years ago, Congress enacted a comprehensive scheme regulating wiretapping and electronic surveillance in Title III of the Omnibus Crime Control and Safe Streets Act of 1968 (“Title III” or “the Act”). See Pub.L. No. 90-351, 82 Stat. 211 (1968); 18 U.S.C.A. §§ 2510-2522 (West 2000 & Supp.2009). As is relevant here, “[e]xcept as other-wise specifically provided” in Title III, the Act makes it a crime to intercept wire, oral, or electronic *204communications or to disclose or use information obtained through such interceptions. 18 U.S.C.A. § 251K1).1 Title III also provides that neither improperly intercepted communications nor the fruits thereof “may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, ... or other authority of the United States.” 18 U.S.C.A. § 2515; see also 18 U.S.C.A. § 2518(10) (providing procedures for moving to suppress such evidence).
As originally enacted, Title III provided that it did not “limit the constitutional power of the President to take such measures as he deems necessary to protect the Nation ..., to obtain foreign intelligence information ..., or to protect national security information against foreign intelligence activities.” Pub.L. 90-351, Title III, § 802, 82 Stat. 197, 214 (“the constitutional power exception”). In 1978, however, Congress enacted the Foreign Intelligence Surveillance Act of 1978 (“FISA”), Pub.L. 95-511, 92 Stat. 1783, in order “to curb the practice by which the Executive Branch may conduct warrantless electronic surveillance on its own unilateral determination that national security justifies it,” S.Rep. No. 95-604(1). See 50 U.S.C.A. §§ 1801-1862 (West 2003 & Supp.2009). FISA set forth a procedure under which the government could obtain warrants to conduct electronic surveillance for the purpose of acquiring foreign intelligence information. See 50 U.S.C.A. § 1802. It also established a court to review applications and issue surveillance orders upon demonstration by the government that, among other things, it had probable cause to believe that “the target of the electronic surveillance is a foreign power or an agent of a foreign power.” 50 U.S.C.A. § 1805(a)(2)(A).2 FISA makes it a crime to “intentionally ... engage [ ] in electronic surveillance under color of law except as authorized by” statute.3 50 U.S.C.A. § 1809(a)(1).
With FISA’s enactment, Congress amended Title III, repealing the constitutional power exception and replacing it with language excluding from Title Ill’s scope (1) the conducting of electronic surveillance by a government employee in accordance with FISA, see 18 U.S.C.A. § 2511(2)(e);4 (2) “the acquisition by the *205United States Government of foreign intelligence information from international or foreign communications”; (3) “foreign intelligence activities conducted in accordance with otherwise applicable Federal law involving a foreign electronic communications system”; and (4) “utilizing a means other than electronic surveillance as defined in” FISA, 18 U.S.C.A. § 2511(2)(f).5 Congress also added language specifying that statutorily provided procedures are “the exclusive means by which electronic surveillance, as defined in [FISA], and the interception of domestic wire and oral communications may be conducted.” 18 U.S.C.A. § 2511(2)(0.
Also pertinent to this case is 28 U.S.C.A. § 1826(a) (West 2006), which provides, as is relevant here, that a federal court may hold a witness in a grand jury proceeding in contempt when he “refuses without just cause shown to comply with an order of the court to testify or provide other information.” Considering 28 U.S.C.A. § 1826 and 18 U.S.C.A. § 2515 together, the Supreme Court has held that a witness has just cause to refuse to comply with a grand jury subpoena — and thus, cannot be held in contempt for refusing to comply — if the subpoena is based on information derived from electronic surveillance in violation of Title III. See Gelbard v. United States, 408 U.S. 41, 59-61, 92 S.Ct. 2357, 33 L.Ed.2d 179 (1972).
In order to facilitate attempts to accomplish the otherwise difficult task of proving that evidence was obtained illegally, Congress passed the Organized Crime Control Act of 1970, see Pub.L. No. 91-452, tit. VII, § 702(a), 84 Stat. 922, 935-36 (1970), which provides, as is relevant here, that:
In any trial, hearing, or other proceeding in or before any ... grand jury, ... upon a claim by a party aggrieved that evidence is inadmissible because it is the primary product of an unlawful act or because it was obtained by exploitation of an unlawful act, the opponent of the claim shall affirm or deny the occurrence of the alleged unlawful act.
18 U.S.C.A. § 3504(a)(1). “[Unlawful act” is broadly defined as “the use of any electronic, mechanical, or other device (as defined in [18 U.S.C.A. § 2510]) in violation of the Constitution or laws of the United States or any regulation or standard promulgated pursuant thereto.” 18 U.S.C.A. § 3504(b).
Claims asserted under § 3504 cannot be based on speculation, see United States v. Pacella, 622 F.2d 640, 643 (2d Cir.1980), and before the government’s obligation to affirm or deny is triggered, a party claiming to be the victim of an illegal interception must first establish that the interception affected his interests, see United States v. Apple, 915 F.2d 899, 905 (4th Cir.1990). To satisfy this standing requirement, an aggrieved party must assert “a definite ‘claim.’ ” Id. A cognizable “claim” may be a mere assertion so long as it constitutes a “positive statement that illegal surveillance has taken place.” Id. The claimant, however, must also make a prima facie showing that he was “aggrieved” by the surveillance, meaning “that he was a party to an intercepted communication, that the government’s efforts were directed at him, or that the intercepted communications took place on his premises.” Id.
Once a claimant has made a cognizable claim, the government’s response must be “factual, unambiguous, [and] unequivocal.” Id. at 911. The government’s failure to *206respond sufficiently to the claim constitutes just cause for the claimant to refuse to comply with the subpoena. See In re Grand Jury Matter, 906 F.2d 78, 91 (3d Cir.1990) (“It is well settled that the government’s failure to respond adequately to a claim of electronic surveillance constitutes just cause for refusal to comply with an order to provide evidence before a grand jury.”); cf. Apple, 915 F.2d at 911 (vacating defendant’s convictions when district court, without requiring government to sufficiently affirm or deny that any of her phone conversations were illegally intercepted, rejected her § 3504 motions asserting that evidence against her was obtained via illegal electronic surveillance).
B.
In early February 2006, counsel for the appellants (“Counsel”) accepted service of the subpoenas duces tecum issued to her clients. In a letter to the government dated March 16, 2006, Counsel noted the then-recent revelations regarding the existence of “a secret warrantless wiretapping and electronic surveillance program in connection with alleged terrorist [ ] activities within the United States.” J.A. 89. Counsel noted that “press reports and statements by Attorney General Alberto Gonzalez strongly suggested] that the government [was] also engaging in secret warrantless surveillance of domestic communications as well” as international communications. J.A. 89. She therefore requested before she produced any documents that the government inform her whether any of her clients had been, or still were, the subject of electronic surveillance under Title III, FISA, “the National Security Agency’s recently disclosed domestic surveillance program or any other yet to be disclosed program.” J.A. 89.
Counsel contended in the letter that “[t]he secret warrantless electronic surveillance discussed above violates Title III, FISA and the Fourth Amendment to the Constitution.” J.A. 89. She further maintained that she and her clients “ha[d] reason to believe that the government ha[d] engaged — pursuant to the secret NS A program or otherwise — in illegal warrantless electronic surveillance of communications of' not only [her] clients, but of [her] as well,” which constituted “an ‘unlawful act’ as that term i[s] defined in 18 U.S.C. § 2510(5).” J.A. 89. Accordingly, “pursuant to 18 U.S.C. § 3504(a),” she “requested] that the United States immediately ‘affirm or deny the occurrence of (any such) alleged unlawful act[s].’ ” J.A. 89 (second alteration in original). To the extent that she or her clients had been subject to such illegal surveillance, Counsel asked for “a full inventory, along with tapes, transcripts or other records, of any and all intercepted communications.” J.A. 89. Counsel stated that the parties required the requested information “to determine not only the legality of any such surveillance but also whether any of the grand jury subpoenas are the fruits of any such illegal surveillance” and whether her clients’ attorney-client privilege had been violated. J.A. 89.
The government responded with a letter dated March 27, 2006, acknowledging Counsel’s position that her clients would not comply with the subpoena until the government advised her whether they “were or still aré the subject of electronic surveillance under Title III, FISA, an NSA program, or any other yet to be disclosed program.” J.A. 92. The letter stated that her clients “were not and are not a subject of electronic surveillance pursuant to Title III” but maintained that Counsel was “not entitled to notification of any other type of surveillance.” J.A. 92. The letter added that even assuming that her clients “were the subject of some other *207type of surveillance, they could not contest the legality of such surveillance at the grand jury stage.” J.A. 92 (emphasis in original).
The government then moved ex parte for orders for the appellants to show cause why they should not be held in con tempt for their alleged failure to comply with the subpoenas. The court subsequently ordered all of the appellants to comply with the subpoenas. Counsel informed the court on May 17 that only Appellant # 10 would challenge its subpoena on the basis of the government’s alleged illegal surveillance and its refusal to admit or deny the illegal surveillance. On June 7, Appellant # 10 moved, on that basis, for a finding that it was not in civil contempt. Appellant # 10 provided several reasons for its belief that it had been the subject of illegal government surveillance, many of which centered around its claim that it and its principals were a primary focus of the government’s post-September 11 anti-terrorist efforts and therefore were very likely a target of the government’s secret electronic surveillance. Appellant # 10 pointed to the following facts:
• the government’s announced electronic surveillance program targeted people with known links to al Qaeda and related terrorist organizations;
• following the September 11 attacks, Appellant # 10, along with several alleged related entities and several of its alleged principals, were named as defendants in civil suits in which the government alleged it financially supported al Qaeda;
• the government executed a search warrant on Appellant # 10’s offices in March of 2002 looking for evidence of money laundering, tax evasion, and the financing of terrorism;
• the government conducted searches the same day and the next day of the offices of several related entities and several of Appellant # 10’s principals;
• after the March 2002 searches, Appellant # 10’s principals were routinely detained when returning from travel, and Appellant # 10’s executive director on one occasion was detained and interrogated at an airport before a scheduled overseas flight, prompting a belief that they were on a terrorism watch list;
• after the March 2002 searches, Counsel and several individuals associated with Appellant # 10 “heard strange noises, including clicking sounds” while talking on the telephone to Appellant # 10’s principals and while talking on their home phones, J.A. 455;
• in its separate prosecution of an associate of Appellant # 10’s, the government claimed to have intercepted 20,000 hours and 400,000 of the associates’ calls using NSA surveillance.
In an October 2, 2006, order, the district court found that Appellant # 10 established standing under § 3504 by asserting the occurrence of the illegal interceptions and by demonstrating a colorable basis for concluding that Appellant # 10’s communications were intercepted. The court determined, therefore, that Title III obligated the government “to affirm or deny the use of illegal electronic surveillance.” J.A. 1023.
Although the court found that the government had “refused to address whether [Appellant # 10] had been the subject of surveillance under presidentially approved warrantless interception of electronic communications” and had “refused to admit or deny whether [Counsel] herself, or any of her individual clients were subject to electronic surveillance,” J.A. 1007, the court nonetheless ruled that the government’s response was sufficient. The court reasoned that the government was not re*208quired to admit or deny that Appellant # 10 was the subject of electronic surveillance in violation of Title III or the Fourth Amendment because it was possible that the government’s alleged surveillance was authorized by FISA or the inherent national security powers granted to the President by the Constitution. The district court ruled that the government was not required to admit or deny that it conducted electronic surveillance in violation of FISA because fruit of a FISA violation need not be excluded from a grand jury proceeding.
Finding that Appellant # 10 had no just cause to refuse to comply with the subpoena, the court held Appellant # 10 in contempt and fined it for its refusal to comply with the court’s May 2 order, with the amount of the fine to increase daily until it fully complied.6 Ultimately, the district court determined Appellant # 10’s total fine to be $18,000.
C.
The appellants now argue that the district court erred in holding Appellant # 10 in contempt without requiring the government to affirm or deny whether Appellant # 10 was the subject of any illegal electronic surveillance. I agree.7
Because the government failed to deny that Appellant # 10 was the subject of any illegal electronic surveillance, our first order of business is to clarify exactly what facts the government did affirm or deny. As I have outlined, Counsel, in addition to requesting that the government affirm or deny that it subjected her or her clients to illegal electronic surveillance, requested that the government specifically inform her whether any of her clients had been, or still were, the subject of electronic surveillance under Title III, FISA, “the National Security Agency’s recently-disclosed domestic surveillance program or any other yet to be disclosed program.” J.A. 89. The government responded to the second question that Counsel’s clients “were not and are not a subject of electronic surveillance pursuant to Title III,” and refused to provide “notification of any other type of surveillance.” J.A. 92. In so doing, the government clearly refused to affirm or deny the allegation that Counsel’s clients had been the subject of illegal electronic surveillance, and the government also refused to answer whether they had been the subject of electronic surveillance pursuant to FISA, the government’s announced extra-statutory surveillance program, or any other as-yet unannounced program. Thus, the only one of Counsel’s questions that the government did answer was whether her clients had been, or still were, the subject of electronic surveillance pursuant to Title III, and the government answered that question in the negative.
*209To be clear, by answering only whether Counsel’s clients were the subject of electronic surveillance pursuant to Title III, the government left unanswered Counsel’s claim that her clients were subjected to electronic surveillance in violation 0/Title III.8 See Black’s Latv Dictionary 1272 (8th ed.2004) (defining “pursuant to” as “[ijn compliance with,” “in accordance with,” “under,” or “[a]s authorized by”). And even if the government’s response could perhaps be read as denying that Appellant # 10 was subjected to electronic surveillance in violation of Title III — and I believe the language of the government’s response and the context in which it was given preclude that reading — the response certainly did not constitute the “factual, unambiguous, [and] unequivocal” denial that 18 U.S.C.A. § 3504(a)(1) required. Apple, 915 F.2d at 911.
It bears emphasis that, far from negating Appellant # 10’s Title III claim, the fact that the claimed surveillance was not conducted pursuant to Title III was the essence 0/Appellant # 10’s Title III claim. To this day, the government has never denied that Appellant # 10 was the subject of electronic surveillance in violation of Title III. Nor has it ever done so indirectly by, for example, representing that any interceptions were of international or foreign communications only and were for the purpose of acquiring foreign intelligence. See 18 U.S.C.A. § 2511(2)(f) (excluding from Title Ill’s scope “the acquisition by the United States Government of foreign intelligence information from international or foreign communications”).9 Indeed, the failure of the government even to deny intercepting Appellant # 10’s domestic calls is particularly noteworthy in light of Counsel’s suggestion in her March 16 letter that the government was “engaging in secret warrantless surveillance of domestic communications as well” as international ones. J.A. 89.
As I have explained, when an aggrieved party makes a cognizable claim that a subpoena is fruit of a Title III violation and demands that the government affirm or deny that Title III was violated, the government’s failure to do so provides just cause for the party to refuse to comply with the subpoena. See In re Grand Jury Matter, 906 F.2d at 91. No facts in this case warrant divergence from this well-established rule.
The district court correctly recognized that underlying this rule is the Supreme Court’s holding in Gelbard that evidence that is the fruit of a Title III violation is inadmissible in a grand jury proceeding. However, in my judgment, the district court wrongly concluded that Gelbard’s holding did not apply to the facts of the present case. The district court reasoned that the Gelbard Court assumed for the purpose of its decision that the grand jury questioning that the witnesses sought to resist was fruit of an illegal wiretap, see id. at 46-47, 92 S.Ct. 2357, but that such an *210assumption was not justified in the present case in light of the enactment of FISA and authorization by President Bush of his secret warrantless electronic surveillance program, both of which occurred after Gel-bard was decided.
The Gelbard Court’s assumption that the grand jury questioning that the witnesses sought to resist would have been fruit of a Title III violation was not at all dependent upon the fact that Gelbard predated FISA and President Bush’s secret surveillance program. Nor did it depend in any way on the Court’s view of the likelihood that the questioning at issue actually was fruit of an illegal interception. Rather, the Gelbard Court assumed the questioning was fruit of an illegal interception simply because the narrow issue before it was whether the witnesses would have just cause to refuse to testify if the questioning were fruit of electronic surveillance in violation of Title III. In the present case, as in Gelbard, we have not yet litigated the question of whether the claimed surveillance violated Title III. What is important is that if the subpoena before us were the fruit of electronic surveillance that violated Title III, Appellant # 10 would have just cause to refuse to comply with it. See id. And, because the district court had not yet resolved Appellant # 10’s claim that it was the subject of surveillance that violated Title III, § 3504(a)(1) clearly obligated the government to affirm or deny that claim, so that Appellant # 10 was not forced to bear alone the very difficult task of proving government surveillance. See United States v. Vielguth, 502 F.2d 1257, 1259 n. 4 (9th Cir.1974) (per curiam) (“Requiring the government to affirm or deny the existence of illegal surveillance of witnesses imposes only a minimal additional burden upon the government, but requiring a witness to establish the existence of such surveillance may impose a burden on the witness that he can rarely meet, since, to be effective, electronic surveillance must be concealed from its victim.”). Thus, the district court erred in concluding that the possibility that the government’s surveillance was authorized by FISA or the Constitution somehow excused the government from admitting or denying Appellant # 10’s claim of illegal surveillance.
The district court also concluded that United States v. Calandra, 414 U.S. 338, 94 S.Ct. 613, 38 L.Ed.2d 561 (1974), demonstrates that Gelbard does not apply to the facts before us. I do not agree. In Calandra, the Court held that a witness does not have the right to refuse to answer grand jury questions on the basis that the questions were the fruit of an unconstitutional search and seizure. See Calandra, 414 U.S. at 350, 94 S.Ct. 613. The Court explained that its holding was not in conflict with Gelbard, which held that a grand jury witness could invoke § 2515 as a defense to a contempt charge resulting from his refusal to answer questions that were the fruit of electronic surveillance in violation of Title III. See id. at 355 n. 11, 94 S.Ct. 613. The Court reasoned that the Gelbard holding “rested exclusively on an interpretation of [Title] III, which represented a congressional effort to afford special safeguards against the unique problems posed by misuse of wiretapping and electronic surveillance.” Id. Because it is those very safeguards that Appellant # 10 has attempted to invoke in this case, in which it claims its communications were intercepted in violation of Title III (among other laws), Gelbard clearly applies.
The government offers several additional arguments that its response satisfied its § 3504(a) obligations. Fust, it contends that “Section 3504 does not apply to all electronic surveillance” and, in particular, does not apply to FISA surveillance. Brief of Appellee at 20. The government *211specifically asserts that § 3504 applies only to Title III claims, not to FISA or Constitutional claims (and thus, Gelbard does not control), and that a grand jury witness is not entitled to notice that he may have been overheard during the course of FISA surveillance. Neither of these arguments is valid, in my view.
Regarding the government’s first argument, even assuming that § 3504 applies to Title III claims only, Appellant # 10 has clearly claimed that its Title III rights were violated, and the government has never denied that allegation. The presence of this Title III claim renders irrelevant whether Appellant # 10 could have utilized § 3504 had it alleged only a violation of FISA or the Constitution. As for the government’s argument that Appellant # 10 would not have been entitled to notice from the government that it overheard Appellant # 10’s calls under FISA, I believe that issue, like the issue of whether § 3504 applies to non-Title III claims, is a red herring. Denying the occurrence of any illegal electronic surveillance of Appellant # 10 — or surveillance that violated Title III — would not have required admitting that any legal surveillance, such as that authorized by FISA, took place.
The government finally maintains that the imposition of the fine in this case should be affirmed because Appellant # 10 could not have proven the illegality of the alleged surveillance under Title III, either because the warrantless electronic surveillance program announced by the Bush Administration was actually legal or because national security interests preclude Appellant # 10 from litigating the legality of the program. This argument fails as well, however, for at least two reasons.
First, the process before the district court never reached the point at which Appellant # 10 might have had to prove that the claimed surveillance violated Title III, because the government never denied that it did. Once the government failed to offer a sufficient § 3504(a)(1) response, that failure gave Appellant # 10 just cause to refuse to comply with the subpoena, independent of whether it could have proven that the claimed surveillance was illegal had the government denied any unlawful act. See In re Grand Jury Matter, 906 F.2d at 91.
Second, Appellant # 10 has not alleged, and the government has never represented, that any surveillance conducted was pursuant to any particular surveillance program — or pursuant to any program at all, for that matter. Thus, Appellant # 10’s ability to prove the illegality of any particular program cannot be determinative of whether any surveillance of Appellant # 10 was illegal. Indeed, when this red herring — the legality of any particular extra-statutory surveillance program — is stripped from this case, what we are left with is the garden-variety scenario of an aggrieved party claiming that its communications — perhaps its domestic communications — have been intercepted in violation of Title III, and the government refusing to deny that claim. I therefore believe that Appellant # 10 certainly had just cause to refuse to comply with the subpoena, and the district court erred in holding it in contempt.
II.
In sum, for the foregoing reasons, I believe that the government failed in its duty to adequately respond to Appellant # 10’s allegation that the subpoena here was the product of illegal government surveillance of Appellant # 10. If a representation by the government that it did not conduct surveillance pursuant to Title III is deemed a sufficient response to a claim that it conducted surveillance in violation of Title III, then individuals will be crip*212pled in their attempts to demonstrate that them communications have been unlawfully-intercepted and § 3504 will serve no purpose. Established law dictates that the government’s failure to offer an adequate response constituted just cause for Appellant # 10 to refuse to comply with the subpoena, and that the district court therefore erred in holding Appellant # 10 in contempt for refusing to comply. On that basis I would vacate the fine imposed against Appellant # 10, and I respectfully dissent from an affirmance of the imposition of that fine.10

. The Act identifies a number of exceptions to its general prohibition. For example, it authorizes the interception of a communication when the interceptor is a party to the communication. See 18 U.S.C.A. § 2511(2)(c), (d). An interception is also authorized when one of the parties to the communication has given prior consent, so long as the interceptor is acting under color of law or is not intercepting the communication for the purpose of committing a crime or tort. See 18 U.S.C.A. § 2511 (2)(c), (d). Title III further allows the interception, use, or disclosure of wire and oral communications by law enforcement when the officers are investigating enumerated crimes and obtain judicial approval, which may be given only when certain strict conditions are fulfilled. See 18 U.S.C.A. § 2516, 2518; see also 18 U.S.C.A. § 2511(2)(a), (b) (other exceptions).


. Each application by the government for a FISA order must contain, inter alia, a certification "that a significant purpose of the surveillance is to obtain foreign intelligence information” and "that such information cannot reasonably be obtained by normal investigative techniques.” 50 U.S.C.A. § 1804(a)(6).


. FISA creates a defense to prosecution for this crime for any "law enforcement or investigative officer engaged in the course of his official duties [when] the electronic surveillance was authorized by and conducted pursuant to a search warrant or court order of a court of competent jurisdiction.” 50 U.S.C.A. § 1809(b).


. The 1978 amendments also added 18 U.S.C.A. § 2511(2)(a)(ii), authorizing communication common carriers to provide information to certain persons.


. There is no language in Title III as amended that excludes from the scope of the Act the acquisition by the government of foreign intelligence information from domestic communications.


. The district court initially imposed a $3,000 fine on all 12 appellants collectively, with the fine continuing to accrue at a rate of $3,000 per day until they fully complied with the May 2 order. On November 6, 2006, when the district court ordered the contempt fine to stop accruing against the other eleven appellants, the court retroactively revised the fine against Appellant # 10 to $1,000 per day from October 2, 2006, until it achieved full compliance. That same day, Appellant #10 complied fully.


. The government argues that the district court's determination that the government was not required to affirm or deny that it conducted unlawful electronic surveillance of Appellant #10 can be affirmed on the ground that, the district court’s ruling notwithstanding, Appellant #10 did not actually establish that it was an "aggrieved” party. 18 U.S.C.A. § 3504(a)(1). Because I believe that the district court properly found that Appellant #10 made a prima facie showing that it was aggrieved by the government's surveillance, I would not disturb the district court's determination on that point.


. Besides leaving unanswered whether Appellant #10 was subjected to surveillance in violation of Title III, the response also left unanswered the question of whether Counsel’s clients had been subjected to electronic surveillance in violation of FISA or the Fourth Amendment. Because I would hold that the government’s response was rendered insufficient by its failure even to deny any Title III violation, I do not address whether a response denying any Title III violation would have satisfied the government’s § 3504(a)(1) obligations.


. To be clear, I do not mean to say that the government was obligated to specifically represent that the § 2511(2)(f) exception applied if it did. Rather, I mean only to point out that we cannot assume from the facts of this case, Counsel’s allegations, or the government’s response that § 251 l(2)(f) or any other Title III exception applied.


. Because Appellant #10 has already fully complied with the subpoena, the vacatur of its fine would end its involvement in this case and require no further consideration by this court or the district court regarding whether the subpoena may have been the fruit of illegal electronic surveillance.